Citation Nr: 0639391	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  03-25 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Lincoln, Nebraska Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied the veteran's claim 
seeking entitlement to service connection for a low back 
disorder.

The Board remanded this matter in May 2004 for additional 
evidentiary development and subsequently denied the veteran's 
claim in a September 2005 decision.  The veteran appealed the 
Board's denial to the United States Court of Appeals for 
Veterans Claims (Court).  While the appeal was pending, the 
veteran and VA's General Counsel, on behalf of the Secretary, 
filed a Joint Motion for Partial Remand (Joint Motion) in 
August 2006.  The Court granted the motion in September 2006, 
vacated the Board's decision, and remanded the matter to the 
Board for further development and readjudication.

Following the Court's decision, the veteran's representative 
submitted a copy of the Joint Motion to the Board, asserting 
that it was new evidence entitled to initial review by the 
Agency of Original Jurisdiction (AOJ) and that the veteran's 
claim must accordingly be remanded to the RO.  See 38 C.F.R. 
§ 20.1304 (2006).  The Joint Motion, however, does not 
constitute new evidence.  Review in the Court is based on the 
record of proceedings before the Secretary and the Board, 
38 U.S.C.A. § 7252(b) (West 2002), and the Joint Motion 
discusses no evidence not already of record and considered by 
the AOJ prior to the AOJ's June 2005 certification and 
transfer of the case to the Board.  It is for other reasons, 
therefore, discussed in full below, that the Board is 
remanding the veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for an alleged low 
back disorder.  His claim requires further development to 
ensure compliance with the notice and duty-to-assist 
provisions of the Veteran's Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159; 3.327 (2006).

As part of its duty to assist, VA must provide the veteran 
with a medical examination or obtain a medical opinion when 
such an examination or opinion is necessary to make a 
decision on a claim.  38 C.F.R. § 3.159(c)(4).  In this case, 
the veteran was provided with a VA spine examination in March 
2005, but the Board finds it does not provide a sufficient 
basis on which to decide the veteran's claim.  The examiner 
concluded that it is "at least as likely as not" that the 
veteran's current low back disorder resulted from his 
military service, based in large part upon the veteran's 
reported history of heavy lifting and poor vehicle riding 
conditions during service.  Such history, the examiner found, 
"cannot be excluded as a possible initial insult leading to 
his current condition."  In reaching this conclusion, 
however, the examiner did not discuss the implications of the 
documented medical evidence of record, which shows no 
treatment for, or diagnosis of, a back disorder in service 
and no treatment for 21 years following service, until 
private medical records in January 1993, from Dr. S.E., show 
acute low back strain following a snow shoveling injury.  
Accordingly, the Board finds a clarifying medical opinion is 
necessary to ensure that the complete record of medical 
evidence has been considered.  See 38 C.F.R. § 4.1 ("It 
is...essential, both in the examination and in the evaluation 
of disability, that each disability be viewed in relation to 
its history."); Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(finding examiner's opinion that disability "could" have 
resulted from service, without supporting clinical evidence 
or other rationale, too speculative to establish a medical 
nexus); Green v. Derwinski, 1 Vet. App. 131, 124 (1991). 
(Medical examinations should "take[] into account the 
records of prior medical treatment, so that the 
evaluation...will be a fully informed one.").

On remand, the veteran's claims folder and a copy of this 
REMAND should be forwarded to the same VA examiner who 
conducted the April 2005 VA examination, or, if that examiner 
is unavailable, to another suitably qualified examiner.  The 
examiner must review all pertinent records associated with 
the claims folder, including the veteran's service medical 
records, private medical records, and VA medical records, and 
provide a new, more thorough, medical opinion as to the 
likelihood (likely, unlikely, at least as likely as not) that 
the veteran's low back disorder is the result of his military 
service.  In formulating an opinion, the examiner must 
disregard any evidence pertaining to the existence of a pre-
existing back condition and instead focus upon any possible 
causal relationship between an in-service incurrence of a low 
back disorder and the veteran's current low back condition.

The examiner must discuss the rationale underlying any 
conclusion reached and must address the medical significance, 
if any, of the absence of treatment for, or diagnosis of, a 
back disorder in service and the 21 year gap in time between 
the veteran's discharge and the first medical evidence of a 
low back disorder.  The examiner must also specifically be 
informed that the term "as least as likely as not" does not 
mean within the realm of medical possibility, but rather that 
the medical evidence both for and against a conclusion is so 
evenly divided that it is as medically sound to find in favor 
of causation as it is to find against it.

The veteran should be given an opportunity to identify any 
relevant medical treatment, either through private or VA 
facilities, that he has received since April 2005, the date 
of the most recent medical evidence of record.  Appropriate 
steps should be taken to obtain the identified records.  
38 C.F.R. § 3.159(c).

Pursuant to the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the veteran should be 
provided with proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that informs him that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date. 

The Board must emphasize for the veteran that the duty to 
assist "is not always a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  A claimant for VA 
benefits has the responsibility to present and support his 
claims, 38 U.S.C.A. § 5107(a), and he cannot passively wait 
for assistance in circumstances where he should have 
information that is essential in obtaining the putative 
evidence, see Wood, 1 Vet. App. at 193.  The veteran now has 
another chance to provide information that could aid in 
establishing service connection for his claimed low back 
disorder, and the Board encourages him to take full advantage 
of this opportunity.

When the RO proceeds to readjudicate the claim, it must 
determine whether the presumption of soundness will apply to 
the veteran.  The RO must therefore address whether a low 
back disorder was noted at entrance into service pursuant to 
38 C.F.R. § 3.304(b), (b)(1).  If the presumption does 
attach, the RO must then determine if the presumption can be 
rebutted by application of the two-part test elucidated in 
38 C.F.R. § 3.304(b) and VAOPGCPREC 3-2003 (July 16, 2003), 
which requires clear and unmistakable evidence both that the 
low back disorder existed prior to service and that the 
condition was not aggravated by service.  If the presumption 
of soundness cannot be rebutted, the RO should then proceed 
to adjudicate the veteran's claim as one for direct service 
connection, not aggravation.  See Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004) (indicating that, in cases 
where the presumption of soundness cannot be rebutted, the 
effect is that claims for service connection based on 
aggravation are converted into claims for service connection 
based on service incurrence).

Accordingly, the case is REMANDED for the following action:

1.	The RO should undertake any additional 
development and/or notification deemed 
necessary for a full and fair 
adjudication of this case as required 
by recent Court decisions and any 
updated agency protocol.  In 
particular, the veteran must be sent a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The notice should 
also address the division of 
responsibilities between VA and the 
veteran for obtaining evidence, and it 
should request that the veteran submit 
"any" evidence in his possession that 
is relevant to his claim.

2.	The veteran should be afforded an 
opportunity to identify any medical 
treatment received relevant to his low 
back condition since April 2005, the 
date of the most recent medical 
evidence of record.  Appropriate action 
must then be taken to obtain the 
identified records.

3.	After additional records, if any, have 
been obtained, the veteran's claims 
folder and a copy of this REMAND should 
be forwarded to the same VA examiner 
who conducted the April 2005 VA spine 
examination, or, if that examiner is 
unavailable, to another suitably 
qualified examiner.  The examiner must 
review all pertinent records associated 
with the claims folder, including the 
veteran's service medical records, 
private medical records, and VA medical 
records, and provide a new, more 
thorough, medical opinion as to the 
likelihood (likely, unlikely, at least 
as likely as not) that the veteran's 
low back disorder is the result of his 
military service.

In formulating an opinion, the examiner 
must disregard any evidence pertaining 
to the existence of a pre-existing back 
condition and instead focus upon any 
possible causal relationship between an 
in-service incurrence of a low back 
disorder and the veteran's current low 
back condition.

The examiner must discuss the rationale 
underlying any conclusion reached and 
must address the medical significance, 
if any, of the absence of treatment 
for, or diagnosis of, a back disorder 
in service and the 21 year gap in time 
between the veteran's discharge and the 
first medical evidence of a low back 
disorder.

The examiner must specifically be 
informed that the term "as least as 
likely as not" does not mean within the 
realm of medical possibility, but 
rather that the medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.

4.	Thereafter, the claims folder should be 
reviewed to ensure that the foregoing 
requested development has been 
completed.  In particular, the medical 
opinion must be looked at to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, corrective 
procedures should be implemented.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

5.	After an appropriate period of time, or 
after the veteran indicates he has no 
further evidence to submit, his claim 
for entitlement to service connection 
for a low back condition must be 
readjudicated.

The RO must determine whether the 
presumption of soundness will apply to 
the veteran, and must therefore address 
whether a low back condition was noted 
at entrance into service pursuant to 
38 C.F.R. § 3.304(b), (b)(1).  If the 
presumption does attach, the RO must 
then determine if the presumption can 
be rebutted by application of the two-
part test elucidated in 38 C.F.R. 
§ 3.304(b) and VAOPGCPREC 3-2003 (July 
16, 2003), which requires clear and 
unmistakable evidence both that the 
right shoulder condition existed prior 
to service and that the condition was 
not aggravated by service.  If the 
presumption of soundness cannot be 
rebutted, the RO should then proceed to 
adjudicate the veteran's claim as one 
for direct service connection, not 
aggravation.  See Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).

6.	In the event that the claim is not 
resolved to the satisfaction of the 
appellant, he should be provided a 
supplemental statement of the case 
(SSOC) which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

